DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-6, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 9 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaks et al. (US 2008/0159210 A1, hereinafter Zaks) in view of Tosic et al. (US 2010/0238871 A1, hereinafter Tosic).

Regarding claim 1, Zaks discloses a wireless access point (AP) (Abstract, Fig.1 and Fig. 8, paragraphs 21-22 and 110) comprising: 
a processor configured to execute instruction instructions (paragraph 5, “an access point in a wireless network, which includes a processor and memory, the access point being programmed for performing an automatic channel selection”) to cause the wireless AP to:
obtain parameters of signals or frames exchanged with associated stations (STAs) (paragraph 43, “At 208, periodic serving channel capacity calculation can be performed, such as described herein (see, e.g., FIG. 6)”; paragraph 47, “It will be appreciated that the in-service ACS will periodically perform the calculations at 204, 206 and 208 to determine whether to search for a better serving channel”); paragraph 49, “At 256, a measurement process is called. The measurement process, for example, includes a sequence of measurements designed to obtain information sufficient to determine the serving channel load, the ERP protection indication and channel noise”; paragraph 61, “the serving channel load can be determined as a function of the time that the CCA signal was not asserted and the time used to receive and transmit frames for current AP is not accounted for”, such that the AP determines channel load after selecting channel based on communications with the AP (frames exchanged) with STAs); 
derive, based on the parameters, one or more performance indies indicating a performance of a channel in use by the AP (paragraph 43, “periodic serving channel capacity calculation can be performed, such as described herein (see, e.g., FIG. 6)”; paragraph 46, “computed capacity for the serving channel capacity can be multiplied by a switch factor to provide a computed value”, such that the AP determines the value (performance index) based on parameters from channel capacity determination); and 
trigger a channel selection algorithm to determine and select a best performing channel, in response to one or more of the performance indices exceeding a threshold (paragraph 29, “a best candidate serving channel can be determined as the channel having the maximum capacity”; paragraph 45, “process at 220 can be performed for a set of one or more nonserving channels, such as provided in the channel list that is input to the process. The list of channels utilized in such calculation may not contain the serving channel number. For instance, the channel list provided as an input to the nonserving channel capacity calculation process at 220 can explicitly exclude the current serving. As described herein (e.g., see FIG. 4), the nonserving channel capacity calculation process returns a serving channel candidate, which corresponds to the non-serving channel with a maximum value of channel capacity indicator”; paragraph 46, “At 222, a determination is made as to whether to switch from the current serving channel to a new channel” and “If the computed value for the serving channel candidate is greater than the channel capacity value for the serving channel, then the serving channel can be changed and the method proceeds to 226”; paragraph 46, “If the computed value for the serving channel candidate is greater than the channel capacity value for the serving channel, then the serving channel can be changed and the method proceeds to 226”; see also Fig. 5, such that a channel having maximum capacity is selected as best channel).
Zaks does not explicitly disclose the parameters include a contention factor and obtain the contention factor by classifying neighboring APs as contending APs, non-interfering APs, or hidden and interfering APs.
In an analogous art, Tosic discloses a method for channel assignment for wireless APs (Abstract), wherein AP devices monitor RF environment and determine data representing “air quality” of their respective RF environments (paragraph 19), wherein a controller of an AP is configured to control components of the AP to capture data to compute data related to “air quality” factors for each channel (paragraph 20). Tosic discloses a first factor of the “air quality” factor is a “contention factor” relates to competition that an AP device has for use of a given channel with respect to other AP devices operating in a Wireless Local Area Network (WLAN) as well as overlapping channel interference that may occur in a channel from nearby AP devices in the WLAN (paragraph 22). Therefore, Tosic discloses obtaining contention factor from nearby competition (contending) or interfering AP devices. Tosic discloses a best channel is identified based on the air quality information (paragraphs 35 and 44). It would have been obvious to one 

Regarding claim 2, Zaks in view of Tosic further discloses the parameters comprise at least one of: received signal strength indications (RSSI); a retransmission rate; a failed packets rate; a channel utilization parameter; an activity factor; an idle timeout parameter; or a noise level (see Zaks, paragraphs 43 and 49, channel load (i.e., channel utilization parameter or activity factor)).

Regarding claim 6, Zaks discloses a method for triggering an auto-channel selector in a wireless access point (AP) (Abstract, Fig. 5 and paragraph 41, method for automatic channel selection), the method comprising:
obtaining parameters of signals or frames exchanged with associated stations (STAs) (paragraph 43, “At 208, periodic serving channel capacity calculation can be performed, such as described herein (see, e.g., FIG. 6)”; paragraph 47, “It will be appreciated that the in-service ACS will periodically perform the calculations at 204, 206 and 208 to determine whether to search for a better serving channel”); paragraph 49, “At 256, a measurement process is called. The measurement process, for example, includes a sequence of measurements designed to obtain information sufficient to determine the serving channel load, the ERP protection indication and channel noise”; paragraph 61, “the serving channel load can be determined as a function of the time that the CCA signal was not asserted and the time used to receive and transmit frames for current AP is not accounted for”, such that the AP determines channel load after selecting channel based on communications with the AP (frames exchanged) with STAs);
obtaining the contention factor by classifying neighboring APs as contending APs, non-interfering APs, or interfering APs;
deriving, based on the parameters, performance indicating a performance of a channel in use by the wireless AP (paragraph 43, “periodic serving channel capacity calculation can be performed, such as described herein (see, e.g., FIG. 6)”; paragraph 46, “computed capacity for the serving channel capacity can be multiplied by a switch factor to provide a computed value”, such that the AP determines the value (performance index) based on parameters from channel capacity determination); and
triggering the auto-channel selector to determine and select a best performing channel, in response to one or more of the performance indices exceeding a threshold (paragraph 29, “a best candidate serving channel can be determined as the channel having the maximum capacity”; paragraph 45, “process at 220 can be performed for a set of one or more nonserving channels, such as provided in the channel list that is input to the process. The list of channels utilized in such calculation may not contain the serving channel number. For instance, the channel list provided as an input to the nonserving channel capacity calculation process at 220 can explicitly exclude the current serving. As described herein (e.g., see FIG. 4), the nonserving channel capacity calculation process returns a serving channel candidate, which corresponds to the non-serving channel with a maximum value of channel capacity indicator”; paragraph 46, “At 222, a determination is made as to whether to switch from the current serving channel to a new channel” and “If the computed value for the serving channel candidate is greater than the channel capacity value for the serving channel, then the serving channel can be changed and the method proceeds to 226”; paragraph 46, “If the computed value for the serving channel candidate is greater than the channel capacity value for the serving channel, then the serving channel can be changed and the method proceeds to 226”; see also Fig. 5, such that a channel having maximum capacity is selected as best channel).
Zaks does not explicitly disclose the parameters include a contention factor and obtaining the contention factor by classifying neighboring APs as contending APs, non-interfering APs, or hidden and interfering APs.
In an analogous art, Tosic discloses a method for channel assignment for wireless APs (Abstract), wherein AP devices monitor RF environment and determine data representing “air quality” of their respective RF environments (paragraph 19), wherein a controller of an AP is configured to control components of the AP to capture data to compute data related to “air quality” factors for each channel (paragraph 20). Tosic discloses a first factor of the “air quality” factor is a “contention factor” relates to competition that an AP device has for use of a given channel with respect to other AP devices operating in a Wireless Local Area Network (WLAN) as well as overlapping channel interference that may occur in a channel from nearby AP devices in the WLAN (paragraph 22). Therefore, Tosic discloses obtaining contention factor from nearby competition (contending) or interfering AP devices. Tosic discloses a best channel is identified based on the air quality information (paragraphs 35 and 44). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the parameters obtained based on data exchanged between STA and AP as disclosed by Zaks with the contention factor based on competing nearby AP as disclosed by Tosic to take 
Regarding claim 8, Zaks in view of Tosic further discloses a non-transitory computer readable storage medium storing computer-executable instructions, which when executed by a processor, cause the processor to perform the method of claim 6 (see Zaks, paragraph 5, “processor and memory, the access point being programmed for performing an automatic channel selection”).

Regarding claim 9, Zaks in view of Tosic further discloses a data processing system programmed for carrying out the method according to claim 6 (see Zaks, Abstract, paragraphs 21-22 and 110 and Fig. 1, system comprises the AP for performing method of claim 6).

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Yacovitch et al. (US 2015/0245364 A1) discloses adjacent APs may be classified as nearby neighbors and remote neighbors based on signal detection from each other (paragraph 27).

Whelan (US 2005/0003827 A1) discloses probability of packet collisions (in percentage) with each of neighboring AP is determined for channel selection (paragraph 208).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL LAI/            Primary Examiner, Art Unit 2645